     Case 3:12-cv-05112-N Document 42 Filed 07/14/20     Page 1 of 4 PageID 6403



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

WESLEY LYNN RUIZ,                             §
            Petitioner,                       §
                                              §
v.                                            § CIV. ACT. NO.3:12-CV-05112-N
                                              §                 ECF
LORIE DAVIS,                                  § U.S. District Judge David Godbey
Director,                                     §
Texas Department of Criminal Justice,         §
Institutional Division,                       §
                  Respondent.                 §
                                              §

                MOTION FOR APPOINTMENT OF COUNSEL

        Wesley Lynn Ruiz was convicted and sentenced to death in July 2008,

for the murder of a Dallas Police Officer, Corporal Mark Nix. 2 CR 545; 663-

64; 55 Reporter’s Record (RR) 64. His conviction and sentence was affirmed on

both direct appeal, Ruiz v. State, No. AP-75,968, 2011 WL 1168414 (Tex. Crim.

App. March 2, 2011), cert. denied, Ruiz v. Texas, 565 U.S. 946 (2011), and state

habeas review, Ex parte Ruiz, No. WR-78,129-01, WR-78,129-02, 2012 WL

4450820 (Tex. Crim. App. Sept. 26, 2012), cert. denied, Ruiz v. Texas, 569 U.S.

906 (2013). He challenged his conviction in this federal district court pursuant

to 28 U.S.C. § 2254, by filing a federal petition for writ of habeas corpus. Docket

Entry (DE) 14.1 On December 14, 2018, this Court denied his petition and



1     This Court granted Ruiz’s unopposed motion to stay and abate federal habeas
proceedings so that he could return to the state court to exhaust claims regarding the
    Case 3:12-cv-05112-N Document 42 Filed 07/14/20     Page 2 of 4 PageID 6404



denied a certificate of appealability (COA). DE 36 (Memorandum Opinion and

Order Denying Relief); DE 37 (Final Judgment). On July 8, 2020, the Fifth

Circuit also denied COA. See Ruiz v. Davis, No. 19-70003; DE 39, 40.

       While his motion for COA was pending in the Fifth Circuit, Ruiz’s

appointed counsel, Stephen Bush, filed a motion seeking to withdraw due to

his retirement from the practice of law, and asked that new counsel be

appointed. See DE 40, at 13. The Fifth Circuit granted his motion to withdraw

but the motion for appointment of counsel was “carried with the case.” Id. The

court then issued the mandate and listed the case as closed. 2

       Because of the impending 90-day deadline for the filing of a petition for

writ of certiorari in the Supreme Court, and the possibility that an execution

date could be set at any time, in the interest of justice, the Director asks this

Court to appoint federal habeas counsel on Ruiz’s behalf.

                                 CONCLUSION

       For the foregoing reasons, the Director moves this Court to grant her

motion and appoint federal habeas counsel for Ruiz.




testimony of A.P. Merillat. DE 15, 16. However, the CCA dismissed his application
as an abuse of the writ pursuant to Texas Code of Criminal Procedure article 11.071,
§ 5(a), without considering the merits of the claims. Ex parte Ruiz, No. WR-78,129-
03, 2014 WL 6462553 (Tex. Crim. App. Nov. 19, 2014).
2    The appellate court has since recalled the mandate for unspecified reasons. See
DE 41.
Case 3:12-cv-05112-N Document 42 Filed 07/14/20   Page 3 of 4 PageID 6405




                           Respectfully submitted,


                           KEN PAXTON
                           Attorney General of Texas

                           JEFFREY C. MATEER
                           First Assistant Attorney General

                           MARK PENLEY
                           Deputy Attorney General
                           for Criminal Justice

                           EDWARD L. MARSHALL
                           Chief, Criminal Appeals Division

                           s/ Tomee M. Heining
                           _____________________________
                           *TOMEE M. HEINING

   *Attorney in charge     Assistant Attorney General
                           Texas Bar No. 24007052
                           Office of the Attorney General
                           Criminal Appeals Division
                           P. O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548

                           tomee.heining@oag.texas.gov

                           Telephone: (512) 936-1600
                           Telecopier: (512) 320-8132
  Case 3:12-cv-05112-N Document 42 Filed 07/14/20    Page 4 of 4 PageID 6406



                     CERTIFICATE OF CONFERENCE

     I do hereby certify that a conference is not possible because Petitioner is

incarcerated and is presently unrepresented by counsel. The Director will not

speculate on whether the Petitioner will oppose this motion.




                                     s/ Tomee M. Heining
                                     _____________________________
                                     TOMEE M. HEINING
                                     Criminal Appeals Division


                        CERTIFICATE OF SERVICE

     I hereby certify that on July 14, 2020, a true and correct copy of the above

and foregoing pleading was served by placing same in the United States mail,

postage prepaid, and addressed to:

Wesley Lynn Ruiz
TDCJ-CID Number 999536
TDCJ Allen B. Polunsky Unit
3872 Farm to Market Road 350 South
Livingston, Texas 77351




                                     s/ Tomee M. Heining
                                     _____________________________
                                     TOMEE M. HEINING
                                     Criminal Appeals Division
